Foster, J.
The petition in this case is sufficiently formal for the purposes of the statute upon which it is based. It alleges the petitioner’s possession and an estate in fee of certain real estate, together with an averment of his information and belief *587that the defendant makes a claim adverse to said estate by way of mortgage upon the same, and praying that he be summoned to show cause why he should not bring an action to try his alleged title.
The only objection raised, about which there can be any question, is in relation to the sufficiency of the description of the real estate set out in the petition. It is claimed that this is not so definitely described as to give the defendant proper notice of the land in question. This objection can not prevail. The answer which the defendant filed to the petition discloses no such objection as that now raised, but states that the defendant has an interest " in the premises described in the petition.” It would seem, therefore, that the description therein contained was sufficiently definite to give notice to the defendant to what land the petition referred.
We see no reason for saying that, in this proceeding, which is preliminary in its nature to any action that may be brought by the party claiming title adverse to the petitioner, the premises are not sufficiently described. The description of lands in a demand for dower may be sufficient, and yet not as definite as would be required in a writ for its recovery. All that is required in such demand, says Wild, J., in Atwood v. Atwood, 22 Pick. 286, "is that the description of the land should be such as to give notice to the tenant to what land the demand refers.” A more stringent rule, however, has been applied with reference to the certainty of the description required in a writ of entry, dower or partition. Such description forms the basis of a formal and final judgment which is to fix or transfer the title or possession adversely. In these actions the description of the land must be so certain that seizin may bo delivered by the sheriff without reference to any description outside the writ.
But in the case at bar we think the defendant, from the description given, might well understand to what land the petitioner referred. The premises are described. Not only is reference by deed and record given, but the number and range of the lots as well, together with certain fractional parts thereof. Such description may be considered sufficient for the proceedings *588instituted by this petitioner. Silloway v. Hale, 8 Allen, 62.

Exceptions overruled.

Peters, C. J., Danforth, Virgin, Libbey and Emery, JJ., concurred.